Citation Nr: 1502311	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-06 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of service connection for a fever disorder, to include all symptoms of erysipelas.  

2. Whether new and material evidence has been submitted to reopen a claim of service connection for a lung disorder, to include as secondary to a fever disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1969 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran submitted claims for service connection for erysipelas and a lung disorder in January 2006.  The RO denied the claims in June 2006.  The Veteran submitted additional evidence after this denial, but the RO again denied the erysipelas claim in September 2007.  He did not appeal either denial.  

The Veteran submitted a claim in August 2009 for a "rash with fever," suggesting the condition was the "cause of his lung condition."  The Board has recharacterized the issues on appeal as appears on the title page.  

The Veteran testified before the undersigned Veterans Law Judge in May 2014.

The appeal is reopened on the basis of new and material evidence.  It is remanded to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. The Veteran filed claims for service connection for erysipelas and a lung disorder in January 2006.  The claims were denied in a June 2006 rating decision, and the erysipelas claim was denied again in a September 2007 rating decision.  The Veteran did not submit a Notice of Disagreement for either decision, and these rating decisions became final.

2. In August 2009, the Veteran submitted evidence which tends to substantiate the claims.  


CONCLUSIONS OF LAW

1. The June 2006 rating decision denying the claim for service connection for a lung disorder and the September 2007 rating decision denying the claim for service connection for erysipelas are final based on the evidence then of record. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2014).

2. New and material evidence since the June 2006 and September 2007 decisions has been submitted to allow the reopening of these claims. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

The Board is reopening and remanding the claims of service connection for a fever disorder and lung disorder on the basis of new and material evidence.  Therefore, VCAA notice compliance requires no further discussion.

Reopening of the Claims on the Basis of New and Material Evidence

The claims for service connection for a fever disorder and lung disorder were previously denied, and the prior decisions were not timely appealed. The Board has the jurisdictional responsibility to determine whether there is new and material evidence, irrespective of what the RO determined. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  If the Board finds that no such evidence has been offered, the analysis must end, and what the RO may have determined in this regard is irrelevant. Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims). 

If, however, new and material evidence has been submitted since the prior final denial of these claims, then they must be reopened and the former disposition reconsidered. 38 U.S.C.A. § 5108.

When determining whether a claim should be reopened, the Board performs a 
two-step analysis. The first step is to determine whether the evidence secured since the last final disallowance of the claim is "new and material." See 38 U.S.C.A. 
§ 5108. According to VA regulation, "new" evidence means existing evidence not previously submitted to agency decision makers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, it may then proceed to evaluate the merits of the claim on the basis of all the evidence of record, but only after ensuring the duty to assist has been fulfilled. See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000). This second step becomes applicable only when the preceding step is satisfied. See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

In determining whether evidence is new and material, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510 (1992). This presumption only applies when determining whether the evidence is new and material. It also does not apply when determining the credibility and weight of the evidence as it relates to the merits of the claim. Essentially, the presumption of credibility "dissolves" once the claim is reopened and decided on the merits. See also Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or assertions beyond the competence of the person making them).

The last final denials of these claims were in June 2006 and September 2007, and VA must determine whether new and material evidence has been submitted since that time to reopen them. See Evans v. Brown, 9 Vet. App. 273, 283 (1996) (indicating VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim).

The rating decisions denied the claims because there was no evidence either condition was "caused by, or incurred during" the Veteran's service.  At the time of the denials, the record consisted of the Veteran's service treatment records, VA treatment records, and a VA treating physician nexus opinion for the fever disorder.
 
After the rating decisions, the Veteran submitted VA treatment records discussing the etiologies of the claimed disorders and testified before the undersigned.  In light of this evidence, the Board finds new and material evidence has been submitted since the denials of these claims. The evidence is new since it was not considered during the previous adjudication of the claims, and it is material to the disposition of the claims. 

Accordingly, new and material evidence has been submitted to reopen these previously denied and unappealed claims. 38 U.S.C.A. § 5108. To this extent only, this appeal is granted subject to the further development of these claims.


ORDER

The petition to reopen the claims of entitlement to service connection for a fever disorder and a lung disorder is granted.  To this extent, the appeal is allowed.


REMAND

The Board is reopening the claims of entitlement to service connection for a fever disorder and lung disorder because the Veteran has submitted new and material evidence.  The Board is remanding these claims to obtain outstanding evidence and for VA examinations. 

Accordingly, the case is REMANDED for the following action:

1. Ascertain if the Veteran has received any VA, non-VA, or other medical treatment, pertinent to the claims on appeal, that is not evidenced by the current record - to specifically include, but not limited to, any VA outpatient records.  The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file.  The RO/AMC must then obtain these records, as well as any other pertinent records, and associate them with the claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records. 

In particular, arrange to obtain all treatment records from the Mountain Home VA Medical Center, dated prior to July 2006 and dated after April 2010.

2. Schedule the Veteran for VA examinations to determine the nature and etiology of his fever and lung disorders.  The following considerations govern:

a. The claims folder, and a copy of this Remand, will be made available to the examiners who must acknowledge such receipt and review in any report generated as a result of this Remand. 

b. The examiners must state the medical and factual basis or bases for any opinions rendered based on their clinical experience, medical expertise, and established medical principles, and with identification of the evidence.

c. If the examiners find they cannot provide a requested finding without resort to pure speculation, they must explain why.  They must indicate whether their inability to provide such an opinion is a result of such factors as: (i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.

d. The fever examiner's attention is called to the following evidence:

(i) The Veteran testified that he has had a chronic rash and fever since discharge.
 
(ii) The Veteran's VA treating physician provided two nexus opinions for this fever disorder - one in November 2005, the other in May 2006.  The November 2005 opinion says the fevers are "possibly related to" service, while the May 2006 opinion says they are "at least as likely as not" related to service.  Neither opinion is explained.

(iii) A November 2009 VA treatment record showing a treating physician willing to state the fevers "may be related to" service.

(iv) A March 2010 VA Medical Center letter stating the Veteran's "primary care provider cannot definitively say that your fevers are related to Agent Orange exposure."  

e. The examiner is advised:

(i) The Veteran served in Vietnam and is presumed to have been exposed to herbicides.

(ii) The March 2010 VA letter states an incorrect legal standard.  The nexus standard is "more likely than not," not "definitively," or a variation thereof.

f. The examiner must respond to the following inquiry, and PROVIDE A FULLY REASONED EXPLANATION FOR ANY OPINION:

Was the Veteran's fever disorder, to include all symptoms of erysipelas, incurred in or is it etiologically related to his period of service, to include herbicide exposure?  

g. The lung examiner's attention is called to the following evidence:

(i) The medical evidence cited in the June 2006 rating decision.

(ii) The Veteran's contention that the lung disorder was caused by herbicide exposure or his fever disorder.

f. The examiner must respond to the following inquiries, and PROVIDE A FULLY REASONED EXPLANATION FOR ANY OPINION:

(i) Does the Veteran now have, or has he had at any point since August 2008 - one year prior to his claim - a lung disorder?  If yes, please identify all such disorders.

(ii) If the answer to question (i) is yes, was the Veteran's lung disorder incurred in or is it etiologically related to his period of service, to include herbicide exposure?  

(iii) If the answer to question (i) is yes, was the Veteran's lung disorder CAUSED OR AGGRAVATED by his fever disorder, to include all symptoms of erysipelas?  

3. Review the medical examination reports obtained to ensure that the remand directives have been accomplished.  If the reports do not include adequate responses to the opinions requested, they must be returned to the providing examiners for corrective action.  

4. After undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefits sought remains denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


